IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISI()N

UNITED STATES OF Al\/[ERICA_,

Plaintit`f`,
Case No. 3:0]cr104

vS.
JUDGE WALTER H. RlCE

JOYCE KREST,

Defendant.

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, REVOKING SAME AND lMPOSING SENTENCE,
WITH PERIOD OF SUPERVISED RELEASE TO FOLLOW UPON STATED
CONDITIONS; RIGHT OF APPEAL EXPLAINED AND UNDERS'I`OOD BY
DEFENDANT; NEI'I`HER COUNSEL HAD ANY PROCEDURAL OR
SUBSTANTIVE OBJECTIONS TO TI-IIS COURT"S DISPOSITION;
TERMlNATlON ENTRY

 

On February 14, 2019, the Det`endant, having previously been found in violation of her
supervised release that began April 5, 2018, appeared in open Court for tinal disposition

Pursuant to the record made on the aforesaid February 14_, 2019, the Defendant’s
supervised release was revoked and the Defendant was remanded to the custody of the Attorney
General of the United States, the Bureau ofPrisons, for a period ot`eight months, with credit for
jail time served from the date of her arrest on .lanuary 15, 2019. The sentence imposed is to be
followed by a five-year period of supervised release, less the eight months of incarceration
imposed on prior violations, for a net period of supervision of 52 months As conditions of the
re-imposed period of supervised release, the Defendant, upon release from the Bureau of Prisons,

is to be released directly into a halfway house facility in Cincinnati or Columbus, where she is to

serve a period of no less than 90 days and, preferably, longer. After a period of time deemed
sufficient by the halfway house personnel, Defendant is to seek housing and employment
Finally, she is to discharge all presently undischarged conditions of supervised release. lf
permitted by the United States Probation Department, the Court suggests the adoption of dual
supervised release responsibilities with an officer in both Dayton and in Cincinnati or Columbus.

Following the above, the Defendant`s right of appeal was explained and she indicated an
oral understanding of same.

Neither counsel for the Government nor for the Defendant had any procedural or

substantive objections to this Court’s disposition

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District othio, Western Division, at Dayton.

MM\£;

April 19, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
Laura Sebulsky, USPO

